                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION


MICHAEL STALLER,

      Plaintiff,

v.                                              Case No. 8:19-cv-2089-KKM-JSS

CIRCLE K STORES INC.,

     Defendant.
____________________________________/

                                        ORDER

      Before the Court is Plaintiff’s Unopposed Motion for Bifurcation of Trial. (Doc.

52). For the reasons stated in the motion and the reasons discussed at the May 14, 2021

telephonic hearing, the Motion for Bifurcation is GRANTED. The issue of liability is

bifurcated and will be tried as a separate jury trial from the issue of damages. The Court

also vacates the order referring the case to mediation (Doc. 46). As such, Plaintiff’s

Agreed Motion to Request Mediation Before a Magistrate Judge is DENIED as moot.

      ORDERED in Tampa, Florida, on May 18, 2021.
